Citation Nr: 1647502	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-30 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for stomach ulcer.

3.  Entitlement to service connection for seizure disorder.  


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 2001 to January 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his November 2012 VA Form 9, the Veteran indicated he desired a hearing before the Board.  However, in an August 2015 letter, he withdrew his hearing request.  Therefore, the Board will proceed with appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability.  

2.  An ulcer and seizure disorder were not incurred during active service, nor were symptoms of an ulcer or seizure disorder continuous or recurrent in service; ulcer and seizure disorder symptoms have not been continuous or recurrent since service separation; and there is no medical nexus between any current ulcer or seizure disorder and active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for a stomach ulcer have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5130A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5130A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, in this case, as discussed below, the medical evidence of record does not demonstrate a current hearing loss disability.    

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss or tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hearing Loss

The Veteran states that he has a current hearing loss disability that was caused by noise exposure during active service.  He has not made any more specific contentions.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the outset, the Board finds that the weight of the evidence demonstrates that the Veteran's currently claimed bilateral hearing loss does not meet the definition of a hearing loss disability as required by 38 C.F.R. § 3.385, including during active service.

At the August 2001 enlistment examination, an audiogram revealed puretone thresholds of 10, 70, 10, 20, and 0 decibels in the right ear, and 10, 10, 10, 5, and 5 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Presumably because of the single high puretone result at 1000 Hz in the right ear, another audiogram was conducted, which revealed puretone thresholds of 5, 10, 10, 10, and 15 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively, and 5 decibels at all test frequencies in the left ear, thus demonstrating normal hearing.  The Veteran was assigned a physical profile serial number "1," indicating normal hearing, for the "hearing and ears" component of the PULHES Factor.  Thus, although the first audiogram conducted at enlistment demonstrated an abnormal puretone result in the right ear, it appears, based on the second audiogram and the findings of the examining clinician, that the first audiogram results were not accurate.  

Further, an audiogram conducted in October 2001 also showed normal hearing.  That audiogram revealed puretone thresholds of 15, 10, 5, 0, and 5 decibels in the right ear, and 10, 10, 5, 5, and 10 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.    

Following separation from service, a VA audiological examination was scheduled for October 25, 2010.  However, the Veteran did not report for that examination, thus denying VA possible evidence that would support his claim.  There is no other post-service medical evidence demonstrating a hearing loss disability, or even reports or complaints of hearing loss.  

In sum, there is no medical evidence of record that demonstrates a current hearing loss disability under VA regulations.  

Regarding the Veteran's statements that he has a hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his claimed bilateral hearing loss meets the definition of a hearing loss disability as defined by VA regulations.  Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of current hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385, service connection for bilateral hearing loss must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

Because a current bilateral hearing loss disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed hearing loss to any loud noise exposure in service.    

Service Connection for Ulcer and Seizure Disorder

The Veteran contends that he has an ulcer and a seizure disorder which were incurred during active service.  After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting an ulcer or seizure disorder during active service, and that the preponderance of the evidence demonstrates that symptoms of the claimed disorders were not continuous or recurrent in service.    

Service treatment records are entirely negative for any signs, symptoms, reports, findings, treatment, or diagnoses of an ulcer or seizure disorder.   

The Board next finds that the preponderance of the evidence demonstrates that symptoms of an ulcer or seizure disorder have not been continuous or recurrent since separation from active service in January 2002.  

Following separation from service in January 2002, the evidence of record does not show any complaints, diagnosis, or treatment for an ulcer or seizure disorder until 2010, eight years later, when a private treatment record indicates that the Veteran sought emergency treatment after experiencing a seizure.  The records also list a past medical history of an ulcer.      

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorders for eight years after service separation until 2010 is one factor that tends to weigh against a finding of continuous or recurrent ulcer or seizure disorder symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent ulcer and seizure disorder symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent ulcer and seizure disorder symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, findings, or diagnoses of an ulcer or seizure disorder; and the lack of any documentation of reports or treatment for an ulcer or seizure disorder until 2010, eight years after service separation.  

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent ulcer or seizure disorder symptoms since service, so as to warrant a finding of a nexus between any current ulcer or seizure disorder and active service. 

The Board acknowledges the Veteran's statements that his current ulcer and seizure disorder are etiologically related to his active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Moreover, there are no competent opinions of record suggesting a nexus between the current ulcer or seizure disorder and active service, nor does the medical evidence of record suggest such a nexus.   

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's ulcer or seizure disorder and his military service, including no credible evidence of continuous or recurrent ulcer or seizure disorder symptoms during active service, continuous or recurrent ulcer or seizure disorder symptoms following service separation, or competent medical evidence establishing a link between the Veteran's ulcer or seizure disorder and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an ulcer and seizure disorder, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent ulcer and seizure disorder symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a June 2010 letter.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

As noted above, a VA audiological examination was scheduled for the Veteran in October 2010, but he did not report for that examination.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  Because the Veteran was offered an examination but failed to report, VA has satisfied its duty to assist with regard to the hearing loss claim.  

The Board also acknowledges that the Veteran has not been afforded a VA medical examination with regard to his ulcer and seizure disorder claims; however, the Board finds that a VA examination is not necessary in order to decide this issue.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for an ulcer or seizure disorder.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to those disorders in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of the claimed disorders in service and no continuity of symptoms of the claimed disorders since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an ulcer or seizure disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's ulcer or seizure disorder would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's ulcer or seizure disorder and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





[CONTINUED ON NEXT PAGE]

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a stomach ulcer is denied.

Service connection for a seizure disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


